Status of the Application
Claims 1 and 3-10 are pending in the instant application.  Claims 1 and 7 are currently amended.  No new claims have been added.
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2018/0198110).
Regarding claim 1, Zeng teaches a battery pack (Figs. 1 and 2), comprising a battery module (Figs. 1 and 2) comprising:
a battery row, comprising a plurality of battery cells (plurality of batteries 8) arranged in a longitudinal direction, wherein each battery cell comprises two electrodes (electrode 81; para. [0045]) with opposite polarities, and electrodes of all battery cells of the battery row form two electrode rows arranging in the longitudinal direction (Figs. 1 and 2);
a flexible printed circuit board (circuit board 4; para. [0044]), extending in the longitudinal direction and located between the two electrode rows of the battery row (Fig. 4); and
two conductive connecting plate rows, located on two sides of the flexible printed circuit board in a transverse direction respectively, wherein each conductive connecting plate row comprises a plurality of conductive connecting plates (plurality of conductive connecting tabs 5) arranged in the longitudinal direction and spaced apart from each other (Fig. 4), and each conductive connecting plate of each conductive connecting plate row is electrically connected to the flexible printed circuit board and electrically connected to a corresponding electrode of a corresponding electrode row (Fig. 4; See also para. [0049]);
characterized in that, each battery module further comprises:
an insulation cover (cover 7 plus insulating frame 2), covering and fixed to a top of the battery row to insulate each battery module from outside (Figs. 1, 2 and 4); and 
an insulation batten (the center of insulating frame in the longitudinal direction where circuit board 4 sits; Fig. 4) extending in the longitudinal direction and fixed onto the flexible printed circuit board (Fig. 4; para. [0050] teaches that the circuit board 4 and the insulating frame 2 are positioned relative to each other by the positioning hole 411 and the positioning post 23), 
each insulation cover is fixed onto a corresponding insulation batten (Fig. 4), and each insulation batten is located between the corresponding insulation cover and the flexible printed circuit board in an up-down direction (The insulation cover comprises cover 7 plus insulating frame 2.  The flexible printed circuit board 4 sits on the insulation batten.  The insulation batten is part of the insulation cover/insulating frame 2 because the insulation batten and the bottom of the insulation cover are fixed one onto the other.  Therefore, one of ordinary skill in the art can appreciate that the insulation batten is located between the corresponding insulation cover and the flexible printed circuit board/circuit board 4 in an up-down direction).  

    PNG
    media_image1.png
    821
    887
    media_image1.png
    Greyscale

Zeng et al. is silent regarding the battery pack comprising a plurality of battery modules.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Zeng et al. to incorporate a plurality of battery modules when one battery module does not provide sufficient power to the end user/consumer and to support the power requirements of large devices such as electric vehicles.  
Regarding claim 3, modified Zeng teaches a battery pack, characterized in that, each insulation battery comprises an inner recessed channel extending in the longitudinal direction of the insulation batten (Fig. 4); 
each insulation cover comprises a groove row, wherein the groove row is aligned with the inner recessed channel of a corresponding insulation batten and comprises a plurality of grooves (plurality of latching holes 71; the plurality of latching holes/grooves form a groove row) arranged in the longitudinal direction and spaced apart from each other (Figs. 1 and 3), and each groove is provided with a fixing hole extending through the groove in an up-down direction (each latching hole 71 is a fixing hole extending through in an up-down direction; Fig. 3); and
each battery module further comprises a plurality of snapping members (plurality of latching protrusions 24), and each snapping member passes through the fixing hole of a corresponding groove and is fixed to the insulation batten in a snap-fit manner (One of ordinary skill in the art can appreciate that the latching protrusions 24 and the fastening holes 71 are connected in a snap-fit manner.).
Regarding claim 4, modified Zeng teaches a battery pack, characterized in that, each insulation cover comprises two lateral edge parts located on two sides of the insulation cover in the transverse direction and extending outward and downward respectively, and the two lateral edge parts cover exteriors of two conductive connecting plate rows of a corresponding battery row (Amended Fig. 1).

    PNG
    media_image2.png
    843
    887
    media_image2.png
    Greyscale

Regarding claim 5, modified Zeng teaches a battery pack, characterized in that, each insulation cover (2) further comprises: a rear edge part, located at a rear side of the insulation cover in the longitudinal direction and extending outward and downward, wherein the rear edge part covers a rear side of a corresponding battery row in the longitudinal direction (Amended Fig. 1).  
Regarding claim 6, modified Zeng teaches a battery pack, characterized in that, insulation cover further comprises a plurality of reinforcing recesses (hollow portions 212) arranged in the longitudinal direction (Fig. 2, Fig. 4), and each reinforcing recess is located between two adjacent grooves (holes in hollow portions 212) of each groove row (one side of holes in the plurality of hollow portions 212) and recessed downward from an outer surface of the insulation cover (hollow portions 212 sit down lower than the plurality of positioning posts 23 which is the surface of the insulation cover).  
Regarding claim 10, modified Zeng teaches a battery pack, characterized in that, a thickness of the insulation cover is in a range of 0.25 mm to 1.0 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Zeng by incorporating an insulation cover with a thickness in a range of 0.25 mm to 1.0 mm based upon the desired insulation for the battery pack.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claim 2 above, and further in view of Nakamoto et al. (US 2019/0372079).
Regarding claim 7, modified Zeng teaches a battery pack, characterized in that, each insulation batten comprises an inner recessed channel extending in the longitudinal direction of the insulation batten (Fig. 4);
each insulation cover comprises two positioning slots (latching holes 71) located on two sides of the insulation cover in the longitudinal direction and recessed inward from side edges of the insulation cover (Figs. 1 and 3), wherein each positioning slot is aligned with the inner recessed channel of a corresponding insulation batten (Figs. 1 and 3);
Modified Zeng is silent regarding a battery pack, characterized in that, each battery module further comprises: two positioning screws passing through two sides of the inner recessed channel of the insulation batten of the battery module in the longitudinal direction and fixed onto the flexible printed circuit board, wherein a top of each positioning screw protrudes from an upper surface of the insulation batten; and each positioning screw is engaged with a corresponding positioning slot of the insulation cover to position the insulation cover between corresponding two positioning screws.  However, Nakamoto et al. teaches that it is known in the art to use a positioning screw (para. [0125]) to secure a cover to a battery module (para. [0125]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of modified Zeng to incorporate positioning screws as taught by Nakamoto et al. wherein, for example, two positioning screws passing through two sides of the inner recessed channel of the insulation batten of the battery module in the longitudinal direction and fixed onto the flexible printed circuit board, wherein a top of each positioning screw protrudes from an upper surface of the insulation batten; and each positioning screw is engaged with a corresponding positioning slot of the insulation cover to position the insulation cover between corresponding two positioning screws when doing so helps to better secure: (1) the insulation cover to the battery module; and (2) the flexible printed circuit board to the battery module.  
Regarding claim 8, modified Zeng is silent regarding a battery pack, characterized in that, the  insulation cover is fixed onto the corresponding insulation batten by an adhesive.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation cover of modified Zeng to be fixed onto the corresponding insulation batten by an adhesive to improve the coupling of the insulation cover and the insulation batten or as an alternative means to couple the insulation cover and the insulation batten. 
Regarding claim 9, modified Zeng teaches a battery pack, characterized in that, each insulation cover comprises two lateral parts located on two sides of the insulation cover in the transverse direction and extending downward respectively, and the two lateral parts cover exteriors of two conductive connecting plate rows of a corresponding battery row (Amended Fig. 1).  

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.  
Applicant argues: Zeng discloses a battery connection module 1, which includes an insulating frame 2, a plurality of bus connectors 3, a circuit board 4, a plurality of conductive connecting plates 5, a plurality of auxiliary connecting plates 5’, an extending connecting plate 6 and a cover plate 7; the insulating frame 2 is provided on a plurality of battery cells 8, and the plurality of bus connectors 3 are disposed in the receiving grooves 211 on the insulating frame 2 and electrically connected to the electrode terminals 81 of the plurality of battery cells 8; the circuit board 4 is connected to one ends of the conductive connecting plates 5, and the other ends of the conductive connecting plates are connected to the plurality of bus connectors 3; the circuit board 4 is fixed on the insulating frame 2, the cover plate 7 is disposed on the insulating frame 2 to cover the plurality of bus connectors 3, the circuit board 4, the plurality of conductive connecting plates 5, the plurality of auxiliary connecting plates 5’ and the extending connecting plate 6, and the cover plate 7 is fixed relative to the insulating frame 2 through the latching holes 71 and latching protrusions 24 respectively located on the peripheries of the cover plate 7 and the insulating frame 2.  The Examiner holds that the cover plate 7 plus the insulating frame 2 discloses the insulation cover of the present application (referring to the last second paragraph on Page 4 of the Office Action), the center of the insulating frame 2 in the longitudinal direction wherein the circuit board 4 sits, discloses the insulation batten of the present application (referring to the first paragraph on Page 5 of the Office Action), and the circuit board 4 discloses the flexible printed circuit board of the present application (referring to the second paragraph on Page 4 of the Office Action). However, in the present application, the insulation batten 1s located between the insulation cover and the flexible printed circuit board in an up-down direction, while in Zeng, the center of the insulating frame 2 in the longitudinal direction is located below the circuit board 4, and is not located between the insulation cover and the circuit board 4 in the up-down direction. Therefore, in this aspect, Zeng is different from the present application, and thus Zeng does not disclose the above distinguishing features as recited in the amended claim 1.  Based on the above distinguishing features, by providing the insulation batten between the insulation cover and the flexible printed circuit board and fixing the insulation cover onto the insulation batten, the flexible printed circuit board can be avoided from being crushed by the insulation cover.  Thus, the technical problem actually solved by the technical solution of the amended claim 1 is how to avoid the flexible printed circuit board from being crushed by the insulation cover when the insulation cover insulates the flexible printed circuit board from the external device.  Zeng does not mention the above technical problem. The person skilled in the art cannot think of the above technical problem based on the disclosure of Zeng, and thus cannot obtain the above distinguishing features.  Therefore, the amended claim 1 is patentable over Zeng. Claims 3-6 and 10 are patentable over Zeng at least for their dependency on the amended claim 1.  Nakamoto et al. (US 2019/0372079) fails to remedy the above deficiency.  Thus, the amended claim 1 is patentable over Zeng in view of Nakamoto et al. Claims 7-9 are patentable over Zeng in view of Nakamoto et al. at least for their dependency on the amended claim 1.  
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejection of claim 1 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724